Case: 12-12928        Date Filed: 09/04/2014       Page: 1 of 2


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                         No. 12-12928

                               ________________________

                          D.C. Docket No. 1:10-cr-20896-JAL-2



UNITED STATES OF AMERICA,

                                                                    Plaintiff - Appellee,

versus

QUARTAVIOUS DAVIS,

                                                                    Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________



Before ED CARNES, Chief Judge, TJOFLAT, HULL, MARCUS, WILSON,
PRYOR, MARTIN, JORDAN, ROSENBAUM, and JULIE CARNES, Circuit
Judges.*

BY THE COURT:



         *
         Senior United States Circuit Judge Joel F. Dubina has elected not to participate in
further proceedings in this matter pursuant to 28 U.S.C. § 46(c).
              Case: 12-12928     Date Filed: 09/04/2014   Page: 2 of 2


      Petitions for rehearing en banc having been filed, a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service having voted in

favor of granting rehearing en banc, IT IS ORDERED that this case will be reheard

en banc. The panel’s opinion is VACATED.